Being unable to agree with the majority resolution of the first assignment of error, I respectfully dissent.
While the standard in hostile work environment cases is somewhat difficult to apply, I am compelled to conclude appellant's evidence is sufficient to create a genuine issue of material fact concerning his hostile work environment claim, and thus survive summary judgment. More particularly, appellant's evidence before the trial court indicated appellant suffered three separate incidents of egregious racial comments at the hands of Dorothy Lewallen during the course of one week, his last week, of employment with appellees. The derisively racial nature of the comments, their arguably physically humiliating tenor, and their frequency during such a short period of time would allow a reasonable juror to conclude the comments had the effect of unreasonably interfering with appellant's work or creating an offensive work environment.
Without question, other portions of the record suggest that in weighing the evidence, the trier of fact may have ample grounds to discredit appellant's testimony. Because summary judgment precludes such weighing at this juncture of the proceedings, I am compelled to dissent.